IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-74,229-01


SONNY DALE MOORE, Relator

v.

PECOS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 2567 IN THE 83RD JUDICIAL DISTRICT COURT
FROM PECOS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed three applications for a writ of habeas corpus
in the 83rd Judicial District Court of Pecos County, that more than 35 days have elapsed, and that
the applications have not yet been forwarded to this Court.  
	On August 11, 2010, we held this application in abeyance and ordered the respondent, the
District Clerk of Pecos County, to file a response. On January 14, 2011, we received a habeas
application that Realtor filed in the trial court on June 23, 2008. Relator contends, however, that he
filed three habeas applications. The respondent shall state whether Relator has filed other habeas
applications in the trial court and, if so, why these have not been forwarded to this Court. This
application for leave to file a writ of mandamus shall be held in abeyance until the respondent has
submitted the appropriate response. Such response shall be submitted within 30 days of the date of
this order.


Filed: February 9, 2011
Do not publish